Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-14, 21, 23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 8, and 21.  
Specifically for claim 1, the combination of the following steps are used to form a metal-insulator-metal capacitor.  First, one or more bottom electrode layers are deposited over a contact previously formed over a substrate.  A first dielectric is then formed over the one or more bottom electrode layers and subsequently patterned to create an opening in the first dielectric layer over the contact.  A second dielectric layer is deposited over the contact, bottom electrode layer(s) and first dielectric layer.  The second dielectric layer has a first base region within the opening in the first dielectric layer and in contact with the one or more bottom electrode layers.  The second dielectric layer has a second base region that extends over the first dielectric layer and bottom electrode layer(s) but does not come in contact with the one or more bottom electrode layer(s).  Next, a top electrode is formed over the second dielectric and can comprise one or more layers.  An etch is then performed through the top electrode(s) and the second dielectric layer so that a portion of the second base region that directly 
Specifically for claim 8, the combination of the following steps are used to form a capacitor.  First, one or more bottom electrode layers are deposited over a contact previously formed over a substrate.  A first dielectric is then formed over the one or more bottom electrode layers so that it only covers the peripheral portions of the one or more bottom electrodes.  In addition, the outermost sidewall of the first dielectric layer is aligned with the outermost sidewall of the one or more bottom electrodes.  A second dielectric layer is deposited over the contact, bottom electrode layers(s) and the first dielectric layer.  The second dielectric layer has a central region within the opening in the first dielectric layer and it is in contact with the center of the one or more bottom electrodes.  The second dielectric layer has peripheral regions that extend over the first dielectric layer and the peripheral regions of the one or more bottom electrode but does not come in contact with the one or more bottom electrode layers.  The second dielectric layer has a step region connecting the central and peripheral portions.  Finally, a top electrode comprising one or more layers is deposited conformally over the second dielectric so that it also has a central region, peripheral regions and step regions.
Specifically, for claim 21 the combination of the following steps are used to form a capacitor.  First, an etch stop layer is formed over a contact previously formed over a substrate.  The etch stop layer comprises an opening with sidewalls directly above the contact.  A bottom electrode with one or more layers is formed over the contact and inside the opening in the etch stop layer.  Next, a first dielectric layer is formed so that it overlaps the peripheral portion of the bottom electrode but not the central portion. A .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Examiner, Art Unit 2814